Name: Council Decision (EU) 2015/632 of 20 April 2015 repealing Council Decision 77/706/EEC on the setting of a Community target for a reduction in the consumption of primary sources of energy in the event of difficulties in the supply of crude oil and petroleum products and Commission Decision 79/639/EEC laying down detailed rules for the implementation of Council Decision 77/706/EEC
 Type: Decision
 Subject Matter: trade;  energy policy;  oil industry
 Date Published: 2015-04-23

 23.4.2015 EN Official Journal of the European Union L 104/12 COUNCIL DECISION (EU) 2015/632 of 20 April 2015 repealing Council Decision 77/706/EEC on the setting of a Community target for a reduction in the consumption of primary sources of energy in the event of difficulties in the supply of crude oil and petroleum products and Commission Decision 79/639/EEC laying down detailed rules for the implementation of Council Decision 77/706/EEC THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 122(1) thereof, Having regard to the proposal from the European Commission, Whereas: (1) In its Decision 77/706/EEC (1), the Council decided to establish a mechanism for the setting of a Community target for a reduction in the consumption of primary sources of energy in the event of difficulties in the supply of crude oil and petroleum products. (2) In its Decision 79/639/EEC (2), the Commission laid down detailed rules for the implementation of Council Decision 77/706/EEC. (3) Decisions 77/706/EEC and 79/639/EEC establish complex procedures, entailing significant administrative burdens for both the Member States and the Commission, including various reporting obligations. Those procedures have not found any practical application. (4) In the event of a disruption in the supply of crude oil or petroleum products, emergency stocks can replace the missing volumes quickly and efficiently, without disturbing economic activity or hindering mobility. Therefore, emergency stocks are now considered as the main response tool to address a disruption in the supply. (5) Furthermore, Council Directive 2009/119/EC (3) set up a strengthened framework for emergency stocks, ensuring their availability and physical accessibility and establishing the procedures for their use. (6) Directive 2009/119/EC also requires Member States to have procedures in place to impose general or specific restrictions on consumption, inter alia, by allocating petroleum products to certain groups of users on a priority basis. (7) The Commission's Regulatory Fitness and Performance Programme systematically reviews Union legal acts in order to identify opportunities for simplification and reducing regulatory burdens. (8) Decisions 77/706/EEC and 79/639/EEC should therefore be repealed, HAS ADOPTED THIS DECISION: Article 1 Decisions 77/706/EEC and 79/639/EEC are repealed. Article 2 This Decision shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Done at Luxembourg, 20 April 2015. For the Council The President J. DÃ ªKLAVS (1) Council Decision 77/706/EEC of 7 November 1977 on the setting of a Community target for a reduction in the consumption of primary sources of energy in the event of difficulties in the supply of crude oil and petroleum products (OJ L 292, 16.11.1977, p. 9). (2) Commission Decision 79/639/EEC of 15 June 1979 laying down detailed rules for the implementation of Council Decision 77/706/EEC (OJ L 183, 19.7.1979, p. 1). (3) Council Directive 2009/119/EC of 14 September 2009 imposing an obligation on Member States to maintain minimum stocks of crude oil and/or petroleum products (OJ L 265, 9.10.2009, p. 9).